Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed April 8, 2022, has been entered in the application. Claims 1-8 and 10-18 are pending, with claim 9 having been canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka (US 2019/0016409, published 1/17/2019, filed 6/11/2018, with foreign priority and effective filing to 7/11/2017 which is over one year prior to the instant application filing date, of record) in view of Bohn (US 6,336,648, of record). Tetsuka teaches a human powered vehicle (10) with suspension system, including front wheel and rear wheel controlled suspension mechanisms (62, 16; 64, 16) including respective actuators (62C, 16C; 64C, 16C), the vehicle including front (12, 12T) and rear (26, 26T) wheels with tires, the tires including therein pressure sensors (90, under the overall second detector category 108, see ¶0115) which measure a pressure load on the tires (described at ¶0085, specific application at  ¶0115, this embodiment being specifically taught to be the same as the initial embodiment with only the exceptions described); the arrangement operable to contain an additional sensor in the form of at least an impact sensor which is responsive to (and resultantly measures) vertical acceleration associated with the traversal of rough ground, the output of which is usable to control the suspensions (¶0120) and/or an additional sensor in the form of a velocity sensor which is responsive to (and resultantly measures) vehicle velocity, the output of which is usable to control the suspensions (¶0123), the sensors and suspension actuators connected to a controller element (70, 72) which causes separate control of both the suspensions between a locked and an unlocked condition (Table 2), in accordance with a road contact condition which is derived from the pressures sensed in the front and rear tires (¶¶0125, 0126).
The reference to Tetsuka, while teaching the characteristics described above in association with an automatic functioning of the suspension actuators in response to sensed conditions, does not specifically teach that the control of both the front and rear suspension can be made in accordance with a user-selectable setting, the setting being a default setting or an automatic setting. Bohn teaches that in a vehicle with sensors (14) for vehicle conditions and one or more controllable suspension actuators (18), that it is well known to provide a user selection control (User inputs 56) that can be used to switch from an automatic operation to a user-set default condition (col. 8, lines 10-14) including a lockout condition (i.e., maintaining the suspension in a default condition). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the arrangement taught by Tetsuka with an explicitly user-controllable over-ride, such as taught by Bohn, for the beneficial purpose of allowing a user to select a default operational condition in the suspension (for example when the user expects to be traversing a substantially lengthy route where the riding surfaces are not expected to vary to a great degree), resultantly conserving power required by the controller and/or actuator, and/or to reduce hunting or jitter under substantially unchanging ride conditions.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka in view of Bohn and Galasso et al. (US 2011/0202236, of record). The references to Tetsuka and Bohn are discussed above and while teaching the control of plural suspensions with sensed information from front and rear sensors, do not specifically teach the use of sensors which are expressly acceleration sensors.  
Galasso et al. teach that in a human-powered vehicle capable of including both front and rear suspensions (i.e., a “full suspension bicycle”, ¶0029) it is well known to have plural sensors including a rear sensor (e.g., 5) and a front sensor (e.g., 5c) wherein the sensors may be force or acceleration sensors (¶0031) and associable with respective rear wheel (via sensor 5) and front wheel (via sensor 5c) conditions. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the sensors initially taught by Tetsuka and modified by Bohn as being acceleration sensors, as taught by Galasso et al., for the purpose of providing a more direct measurement of the perceived roughness of the terrain (acceleration positively being associated with movement between the wheels and remainder of the vehicle frame), for the benefit of providing a more accurate measurement of riding conditions, and resultantly allowing a more accurate control of the suspensions in response. 
As regards the comparison with a threshold to set a lockout OFF condition (i.e., an unlocked condition), initially Tetsuka suggests the comparison with plural thresholds (T1, T2, T3) for switching between a locked and unlocked state, and in using acceleration, initially it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to also compare measured acceleration values with a threshold for the benefit of providing more positive switching between locked and unlocked conditions (to the extent that if a switching threshold were not provided it would not be possible to predict the switching of the suspensions from locked to unlocked conditions).

Allowable Subject Matter
Claims 10-12, 15 and 18 are allowed.
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the combination of the reference to Tetsuka and Bohm, applicant has asserted that setting the suspensions in a fixed default condition in response to a user’s intervention as an over-ride constitutes “preventing the suspension from being controlled” – however the placing of a suspension in a lockout condition is already anticipated as being control in response to measured inputs (see Tetsuka, table 2, for example), and initially, then, setting a suspension to a fixed condition is reasonably understood as constituting “control” (and this would follow logically from the disclosure of Tetsuka to begin with since the controller, responsive to measured conditions, would positively perform this setting). To provide an over-ride of this essentially-same feature which is responsive to a user input would also reasonably constitute ‘control’ in accordance with that user input. 
Applicant asserts that Bohn “teaches away” from the invention. The examiner disagrees: a reference does not teach away from the claimed subject matter if it does not "criticize, discredit or otherwise discourage" investigation into the claimed subject matter.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). 
It may be that applicant has intended the examiner to interpret the claims to a narrower recitation than that which is actually presented. While the claims are interpreted in light of the specification, (otherwise unclaimed)  limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
It is reasonably well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).
Applicant asserts that it is not reasonable to maintain a combination or modification rejection under 35 USC §103 absent an identified motivation. The examiner agrees. A motivation reasoning is provided for each combination rejection set forth in the instant office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616